     Case 2:19-cv-02734-DSF-E Document 28 Filed 11/13/20 Page 1 of 4 Page ID #:144

                                                                                   JS-6
 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
                                       Western Division
 9
10
11     SECURITIES AND EXCHANGE                       Case No. 2:19-cv-02734-DSF-E
       COMMISSION,
12
                    Plaintiff,                       FINAL JUDGMENT AS TO
13                                                   DEFENDANT YUH-YUE CHEN
             vs.
14
       YUH-YUE CHEN,
15
16                  Defendant.

17
18         The Securities and Exchange Commission having filed a Complaint and
19   Defendant Yuh-Yue Chen (aka Alexander Chen, hereinafter “Defendant”) having
20   entered a general appearance; consented to the Court’s jurisdiction over Defendant
21   and the subject matter of this action; consented to entry of this Final Judgment;
22   waived findings of fact and conclusions of law; and waived any right to appeal from
23   this Final Judgment:
24                                              I.
25         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
26   permanently restrained and enjoined from violating, directly or indirectly, Section
27   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
28   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
                                                                               2:19-cv-02734-DSF-E
     Case 2:19-cv-02734-DSF-E Document 28 Filed 11/13/20 Page 2 of 4 Page ID #:145




 1
     any means or instrumentality of interstate commerce, or of the mails, or of any
 2
     facility of any national securities exchange, in connection with the purchase or sale of
 3
     any security:
 4
           (a)       to employ any device, scheme, or artifice to defraud;
 5
           (b)       to make any untrue statement of a material fact or to omit to state a
 6
                     material fact necessary in order to make the statements made, in the light
 7
                     of the circumstances under which they were made, not misleading; or
 8
           (c)       to engage in any act, practice, or course of business which operates or
 9
                     would operate as a fraud or deceit upon any person.
10
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11
     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12
     binds the following who receive actual notice of this Final Judgment by personal
13
     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
14
     attorneys; and (b) other persons in active concert or participation with Defendant or
15
     with anyone described in (a).
16
                                     II.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
18   shall pay a civil penalty in the amount of $739,959.00 to the Securities and Exchange
19   Commission pursuant to Section 21A of the Exchange Act, 15 U.S.C. § 78u-1
20   Defendant shall satisfy this obligation by paying $739,959.00 to the Securities and
21   Exchange Commission within 30 days after entry of this Final Judgment.
22         Defendant may transmit payment electronically to the Commission, which will
23   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
24   be made directly from a bank account via Pay.gov through the SEC website at
25   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
26   check, bank cashier’s check, or United States postal money order payable to the
27   Securities and Exchange Commission, which shall be delivered or mailed to
28
           Enterprise Services Center
                                                                                  2:19-cv-02734-DSF-E
     Case 2:19-cv-02734-DSF-E Document 28 Filed 11/13/20 Page 3 of 4 Page ID #:146




 1
           Accounts Receivable Branch
 2
           6500 South MacArthur Boulevard
 3
           Oklahoma City, OK 73169
 4
 5   and shall be accompanied by a letter identifying the case title, civil action number,

 6   and name of this Court; Yuh-Yue Chen as a defendant in this action; and specifying

 7   that payment is made pursuant to this Final Judgment.

 8         Defendant shall simultaneously transmit photocopies of evidence of payment

 9   and case identifying information to the Commission’s counsel in this action. By

10   making this payment, Defendant relinquishes all legal and equitable right, title, and

11   interest in such funds and no part of the funds shall be returned to Defendant. The

12   Commission shall send the funds paid pursuant to this Final Judgment to the United

13   States Treasury. Defendant shall pay post-judgment interest on any delinquent

14   amounts pursuant to 28 USC § 1961.

15                                             III.

16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the SEC

17   has determined to forgo seeking disgorgement against Defendant, and the claim for

18   disgorgement against Defendant is hereby DISMISSED with prejudice.

19                                             IV.

20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

21   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,

22   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,

23   and further, any debt for disgorgement, prejudgment interest, civil penalty or other

24   amounts due by Defendant under this Final Judgment or any other judgment, order,

25   consent order, decree or settlement agreement entered in connection with this

26   proceeding, is a debt for the violation by Defendant of the federal securities laws or

27   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of

28   the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                                               2:19-cv-02734-DSF-E
     Case 2:19-cv-02734-DSF-E Document 28 Filed 11/13/20 Page 4 of 4 Page ID #:147




 1
                                                 V.
 2
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 3
     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 4
     Final Judgment.
 5
 6   DATED: November 13, 2020
 7
                                             Honorable Dale S. Fischer
 8                                           UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                 2:19-cv-02734-DSF-E
